ON APPELLEE’S MOTION FOR RE-HEARING
CHADICK, Chief Justice.
Since it appears to me that a published opinion would be of no benefit to the bench or bar because of the diversity of views expressed by the members of this court in reaching a decision, I am withdrawing my opinion dated the 28 day of August, 1962, and order the case remanded for fuller development in a new trial. Remand rather than rendition seems to be in the interest of justice as the factual basis of the case was not fully developed.